Per Curiam.
When this case was before this court on a former occasion (County of Bibb v. Jones, 147 Ga. 493, 94 S. E. 765) it was held that the deed of the trustee and his wife, unless void for fraud, conveyed the entire estate in the property conveyed by the deed to the husband and trustee. The fourth division of the decision then rendered is as follows: “ Having held, in the second division of this decision, that the deed from the trustee was effective to convey the entire property, unless impeached for fraud, and it appearing upon an inspection of the evidence contained in the record that the evidence was not of such a character as to require a finding that the transaction was fraudulent, the court erred in directing a verdict in favor of the plaintiffs for the property in dispute.” The evidence introduced upon that trial, for the purpose of impeaching the deed for fraud, consisted of the testimony of the wife of the trustee, which had been perpetuated under order of court. Her evidence was direct, unequivocal, and undisputed. On the subsequent trial of the case, now under review, the plaintiff offered in evidence the same testimony, and, in addition, other testimony tending to establish the same fact, which upon the former trial was undisputed.
1. Hnder the evidence in the present record, and in view of the ruling quoted above, the verdict for the plaintiffs was unauthorized, and the court therefore erred in overruling the defendant’s motion for new trial.
*3052. Certain charges of the court and refusals of certain requests to charge are assigned as error in the cross-bill of exceptions. The requests to charge, in so far as legal and pertinent, were fully covered by the court’s general charge to the jury; and the charges given are not erroneous for any reason assigned. The evidence, the exclusion of which is also assigned as error in the cross-bill of exceptions, was immaterial and irrelevant to any issue in the case, and the court did not err in excluding it.

Judgment reversed on the main hill of exceptions, and affirmed on the cross-hill.


All the Justices concur, except